1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   STEVE RUBY,                                    )   Case No.: 1:18-cv-00200-SAB (PC)
                                                    )
12                 Plaintiff,                       )
                                                    )   ORDER DIRECTING SERVICE BY THE
13          v.                                          UNITED STATES MARSHAL WITHOUT
                                                    )   PREPAYMENT OF COSTS
14                                                  )
     WARDEN A. MATEVOVSIAN,
                                                    )
15                 Defendant.                       )
                                                    )
16                                                  )

17          Plaintiff Steve Ruby is proceeding pro se and in forma pauperis in this action filed under the

18   Federal Tort Claims Act (FTCA), 28 U.S.C. § 2674. The Court previously found service of the first

19   amended complaint appropriate. Accordingly, IT IS HEREBY ORDERED that:

20          1. For each defendant to be served, the Clerk of the Court is directed to forward the following

21   documents to the U.S. Marshal:
22
                   (1) One completed and issued original summons;
23
                   (2) One completed USM−285 form for each defendant to be served, including the
24
                   United States Attorney's Office for the Eastern District of California;
25
26   ///

27   ///
28

                                                        1
1                    (3) One copy of the first amended complaint filed on August 7, 2018, plus one copy for

2                    service upon the United States Attorney, one for service upon the Attorney General of
3
                     the United States at Washington D.C., and one copy for the United States Marshal;
4
                     (4) One copy of this order, plus one copy for service upon the United States Attorney,
5
                     one copy for service upon the Attorney General, and one copy for the United States
6
7                    Marshal;

8             2. Within ten days from the date of this order, the United States Marshal is directed to notify
9    the following defendant of the commencement of this action and to request a waiver of service in
10
     accordance with the provisions of Fed. R. Civ. P. 4(d) and 28 U.S.C. § 566(c):
11
                     United States of America
12
              3. The United States Marshal shall file returned waivers of service as well as any requests for
13
14   waivers of service that are returned as undelivered as soon as they are received.

15            4. If a waiver of service is not returned by defendant within sixty days of the date of mailing
16
     the request for waiver, the United States Marshal shall:
17
              a. Personally serve process and a copy of this order upon the defendant pursuant to Rule 4 of
18
     the Federal Rules of Civil Procedure and 28 U.S.C. § 566(c) and shall command all necessary
19
20   assistance from the United States Bureau of Prisons (BOP) to execute this order. The United States

21   Marshal shall maintain the confidentiality of all information provided by the BOP pursuant to this

22   order.
23
              b. Within ten days after personal service is effected, the United States Marshal shall file the
24
     return of service for the defendant, along with evidence of any attempts to secure a waiver of service
25
     of process and of the costs subsequently incurred in effecting service on said defendant. Said costs
26
27   shall be enumerated on the USM−285 form and shall include the costs incurred by the United States

28   Marshal's office for photocopying additional copies of the summons and complaint and for preparing
                                                           2
1    new USM−285 forms, if required. Costs of service will be taxed against the personally served

2    defendant in accordance with the provisions of Fed. R. Civ. P. 4(d)(2).
3
              5. If defendant waives service, they are required to return the signed waivers to the Marshals
4
     Service. The filing of an answer or a responsive motion does not relieve defendants of this
5
     requirement, and the failure to return the signed waiver may subject defendant to an order to pay the
6
7    costs of service pursuant to Fed. R. Civ. P. 4(d)(2).

8             6. In the event that defendant either waives service or is personally served, defendant is
9    required to reply to the complaint. 42 U.S.C § 1997e(g)(2). In accordance with 42 U.S.C. § 1997e(c),
10
     the Court has screened and previously found service of the Complaint appropriate.
11
12
     IT IS SO ORDERED.
13
14   Dated:     October 2, 2018
                                                         UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          3
